Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 7-15, 17-23 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the set of execution resources".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the remaining portion".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the allocated set of execution resources".  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Boggs et al., US Patent 7,051,329 (hereinafter Boggs) in view of Gendler, US Patent Application Publication 2016/0170767 (hereinafter Gendler).
	Regarding claim 1, Boggs teaches:
A processor configurable to spatially allocate a first set of execution resources and a second set of execution resources according to two or more modes, the modes comprising: a first mode wherein the processor is configured to spatially allocate a first portion of the first set of execution resources to a first context (see e.g. col. 9 lines 31-34, a portion of resources is reserved for one thread) and to spatially allocate a different, second portion of the first set of execution resources to a second context (see e.g. col. 9 lines 31-34, a different portion of resources is reserved for another thread), the respective first and second portions not being shared between the first context and the second contexts while the contexts are active (see e.g. col. 9 lines 31-34, the reserved portions are not shared), the second set of execution resources being temporally allocated between the first context and the second context (see e.g. col. 9 
Boggs fails to explicitly teach the second set of execution resources comprising at least one of the following: a branch predictor, an instruction cache, or a data cache.
Gendler teaches temporally allocating a set of execution resources including a branch predictor, an instruction cache, or a data cache (see e.g. para. [0095-6]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Boggs and Gendler to include the second set of execution resources comprising at least one of the following: a branch predictor, an instruction cache, or a data cache. Share a standard processor resource such as a cache is a simple design choice. This would have provided the clearly predictable result of sharing thread access a common memory. This would have also provided the advantage of ensuring full use of the cache by allowing greater access from threads.
Regarding claim 2, Boggs in view of Gendler teaches or suggests:
The processor of claim 1, wherein the modes further comprise: a second mode wherein the processor is configured to spatially re-allocate all of the set of execution resources to a single context (see e.g. Boggs col. 7 lines 29-37, single thread mode).
Regarding claim 3, Boggs in view of Gendler teaches or suggests:
The processor of claim 1, wherein the modes further comprise: a third mode wherein the processor is configured to spatially re-allocate a portion but not all of the set of execution resources to a single context and to not allocate the remaining portion of 
Regarding claim 4, Boggs in view of Gendler teaches or suggests:
The processor of claim 1, wherein the allocated set of execution resources comprises at least one or more of the following: an instruction window, a functional unit, a data cache, an instruction cache, a results buffer, or a physical register file (see e.g. Boggs col. 4 lines 3-48).
Regarding claim 21, Boggs in view of Gendler teaches or suggests:
The processor of claim 1, wherein the second set of execution resources comprises a branch predictor but does not comprise an instruction cache or a data cache (see e.g. Gendler para. [0025], a branch prediction unit can be shared without sharing caches such as in Boggs).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boggs in view of Gendler, further in view of Witt et al., US Patent 6,279,101 (hereinafter Witt).
Regarding claim 7, Boggs in view of Gendler teaches or suggests:
The processor of claim 1.
Boggs in view of Gendler fails to explicitly teach wherein the first portion of the set of execution resources comprises a results buffer, the results buffer being configured to communicate operands for an atomic instruction block from a first slice of the first portion of execution resources to a second slice of the first portion of execution resources.

Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Boggs, Gendler, and Witt such that the first portion of the set of execution resources comprises a results buffer, the results buffer being configured to communicate operands for an atomic instruction block from a first slice of the first portion of execution resources to a second slice of the first portion of execution resources. This would have provided the advantage of routing operand results to another processing element rather than needing to go through memory to improve the speed of processing.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Boggs in view of Gendler, further in view of Rajkumar, US Patent Application Publication 2003/0061260 (hereinafter Rajkumar).
Regarding claim 22, Boggs in view of Gendler teaches or suggests:
The processor of claim 1.
Boggs in view of Gendler fails to explicitly teach wherein at least one of the second set of execution resources is not temporally allocated equally between the contexts.
Rajkumar teaches wherein at least one of the second set of execution resources is not temporally allocated equally between the contexts (see e.g. para. [0054-62]).
.

Claims 8-11, 14, 15, 17-19, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Boggs in view of Rajkumar.
	Regarding claim 8, Boggs teaches:
A processor comprising: a set of execution resources configured to execute processor instructions for two or more execution contexts; a control unit configured to: spatially allocate a first portion of the set of execution resources between the two or more execution contexts (see e.g. col. 9 lines 31-34, a portion of resources is reserved for one thread), and temporally allocate a different, second portion of the set of execution resources between the two or more execution contexts (see e.g. col. 9 lines 31-40, common resources such as physical registers are shared between threads), wherein the first portion and the second portion are determined prior to initiating execution of at least one of the two or more execution contexts (see e.g. col. 8 lines 37-60).
Boggs fails to explicitly teach wherein at least one of the second set of execution resources is not temporally allocated equally between the contexts.

Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Boggs and Rajkumar such that at least one of the second set of execution resources is not temporally allocated equally between the contexts. Rajkumar discusses an advantage such as “by constraining the implementation of the legacy fixed-priority task to within the context of one or more resource sets, or at lower priority than resource sets, newer applications may be implemented in a reservation model taking advantage of the reservation model's attributes.” (para. [0078]).
Regarding claim 9, Boggs in view of Rajkumar teaches or suggests:
The processor of claim 8, wherein the first portion of the set of execution resources comprises at least one of the following: a branch predictor, a data cache, an instruction cache, or an instruction decoder (see e.g. Boggs col. 8 lines 37-60, a thread can have a reserved instruction queue/cache such as IDQ).  
Regarding claim 10, Boggs in view of Rajkumar teaches or suggests:
The processor of claim 8, wherein the set of execution resources are allocated to a respective one of the execution contexts on a clock cycle basis (see e.g. Boggs col. 9 lines 10-40).  
Regarding claim 11, Boggs in view of Rajkumar teaches or suggests:
The processor of claim 8, wherein the set of execution resources are allocated to a respective one of the execution contexts based on predicted demand for the set of resources (see e.g. Rajkumar para. [0045]).

The processor of claim 8, wherein the second portion of the set of execution resources comprises a branch predictor or an instruction decoder but does not comprise an instruction cache or a data cache (see e.g. Boggs col. 4 lines 3-48, an instruction decoder can be shared without sharing an instruction cache).
Claims 14, 15, 17-19 are rejected for reasons corresponding to those given above for claims 8-11, 23.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boggs in view of Rajkumar, further in view of Witt.
Regarding claim 20, Boggs in view of Rajkumar teaches or suggests:
The method of claim 14.
Boggs in view of Rajkumar fails to explicitly teach further comprising, for a first one of the execution contexts: temporarily storing data generated by a first portion of the first execution context's execution resources in a results buffer; and sending the temporarily stored data from the results buffer to a second portion of the first execution context's execution resources in a results buffer.
Witt teaches buffering results from an instruction of a block of instructions, and communicating the results to another portion/slice of execution resources (see e.g. col. 6 lines 39-65).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Boggs, Gendler, and Witt to include for a first one of the execution contexts: temporarily storing data .


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Boggs in view of Rajkumar, further in view of Chen, 2016/0092230 (hereinafter Chen).
Regarding claim 12, Boggs in view of Rajkumar teaches or suggests:
The processor of claim 8.
Boggs in view of Rajkumar fails to explicitly teach wherein: the processor is a block-based processor; and the set of execution resources comprises a branch predictor that generates a prediction of a next instruction block address based on one or more of the following inputs: a target block address, whether a branch was taken or not taken, a source block address, or an identifier for an execution context.
Chen teaches a block-based processor and generating predictions for a next block of instructions based on whether a branch was taken or not (see e.g. para. [0018]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Boggs, Rajkumar, and Chen such that the processor is a block-based processor; and the set of execution resources comprises a branch predictor that generates a prediction of a next instruction 
Regarding claim 13, Boggs in view of Rajkumar teaches or suggests:
The processor of claim 8, wherein: each of the execution contexts comprises architectural state data for a thread or a process comprising atomic blocks of two or more processor instructions (see e.g. Boggs col. 9 lines 10-40).
Boggs in view of Rajkumar fails to explicitly teach wherein the processor is a block-based processor.
Chen teaches a block-based processor and generating predictions for a next block of instructions based on whether a branch was taken or not (see e.g. para. [0018]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Boggs, Rajkumar, and Chen such that the processor is a block-based processor. This use of block-based processing and prediction would have provided an advantage such as discussed by Chen “to predict the exit of a loop and thereby avoid a branch misprediction and its concomitant performance penalty.” (see para. [0017]).




Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-15, 17-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M LINDLOF/Primary Examiner, Art Unit 2183